DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on March 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,338,323 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on March 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,664,862 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “a sealing member mounted at an exterior of the connector, the sealing member being adapted to provide a seal between the connector and the fiber optic adapter when the connector is plugged into a port of the fiber optic adapter, the sealing member having a diameter less than or equal to 15 millimeters” (claim 2); “a sealing member mounted at an exterior of the first fiber optic connector, the sealing member providing a seal between the first fiber optic connector and the fiber optic adapter when the first fiber optic connector is plugged into the first port, the sealing member having a diameter less than or equal to 15 millimeters” (claim 12); “a sealing member mounted at an exterior of the fiber optic connector, the sealing member being adapted to provide a seal between the fiber optic connector and the fiber optic adapter when the fiber optic connector is plugged into a port of the fiber optic adapter, the sealing member having a diameter less than or equal to 15 millimeters” (claim 18). The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claims 2, 12 and 18 are patentably distinct over the prior art and are allowed. Claims 3-11, 13-17, and 19-21 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874